Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2022

                                     No. 04-22-00112-CV

                                         John CLARK,
                                           Appellant

                                               v.

                                    Maria Elzbieta CLARK,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-20250
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due on July 21, 2022, and on that day, appellant filed a
motion requesting a thirty-day extension of time to file his brief. We granted appellant’s motion
and ordered appellant to file his brief by August 22, 2022. Appellant then filed a second motion
requesting an additional fourteen days to file his brief. We granted appellant’s motion and
ordered appellant to file his brief by September 6, 2022. Appellant has now filed a third motion
requesting a seven-day extension of time to file his brief. After consideration, we grant
appellant’s motion and order appellant to file his brief by September 13, 2022. Counsel is
advised no further extensions will be granted absent extraordinary circumstances.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2022.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court